I concur in the decision on the ground that the intervener was granted his pension under the old charter of the city and county of San Francisco, which placed no limitations nor restrictions upon his right to receive and enjoy said pension, like or similar to those contained in section 163 of the present charter. This was a vested right and the municipality could not by subsequent action, either through a charter provision or otherwise, divest him of this right, nor attach any burden thereto not provided for by the charter in effect at the time said pension was granted. (Kavanagh v. Board of Police Fund Commrs., 134 Cal. 50
[66 P. 36]; 20 Cal. Jur. 999.) *Page 435